Citation Nr: 0920725	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to accrued benefits based on clear and 
unmistakable error in the assignment of an August 18, 2003, 
effective date in the Veteran's November 2004 rating action.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant & Veteran's Sons



ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to October 
1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

There was no compensation which was due and unpaid at the 
time of the Veteran's death, and no claims for VA benefits 
were pending at that time.


CONCLUSION OF LAW

The appellant's claim of entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

At the outset, the Board notes that the appellant's claims 
for service connection for the Veteran's cause of death and 
basic eligibility to Dependents' Educational Assistance were 
granted in a May 2006 rating action.  However, the appellant 
currently seeks accrued benefits, based on the theory that 
there was clear and unmistakable error in the assignment of 
the August 18, 2003 effective date in a November 2004 rating 
action.  Under 38 U.S.C.A. § 5121(a), "accrued benefits" 
are defined as "periodic monetary benefits....to which a 
[Veteran] was entitled at his or her death under existing 
ratings or decisions or those based on evidence in the file 
at [the] date of death, and due and unpaid."  38 C.F.R. 
§ 3.1000(a).  

In the present action, the Veteran established service 
connection for rheumatic heart disease in the 1940's.  
Effective from September 13, 1955, it had been assigned a 
non-compensable evaluation.  In August 2004, the Veteran 
filed a claim for an increased rating, and a November 2004 
rating action granted the Veteran's claim.  This rating 
action assigned a 100 percent rating, effective August 18, 
2003.  The Veteran did not subsequently appeal this decision, 
or file any additional claims with the VA.  The Veteran died 
May 3, 2006.  

Important to the analysis of this claim is Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).  In this case, the Court made it 
plain that a surviving spouse may only file a claim for 
accrued benefits when the Veteran "had a claim pending at 
the time of his death for such benefits or else be entitled 
to them under an existing rating or decision."  Id. 1299.  
In reaching this conclusion, the Court indicated that such a 
requirement logically flowed from Zevalkink v. Brown, 102 
F.3d 1236 (Fed. Cir. 1996), which stated that a consequence 
of the derivative nature of the surviving spouse's 
entitlement to a Veteran's accrued benefits claim is that, 
without the Veteran having a claim pending at the time of 
death, the surviving spouse has no claim upon which to derive 
his or her claim.  Id. at 1300.  Additionally, VA regulations 
make it clear that the definition of "claims for VA benefits 
pending on the date of death" means a claim filed with VA 
that had not been finally adjudicated by VA on or before the 
date the Veteran's death, including a "claim of clear and 
unmistakable error in a prior rating or decision."  See 
38 C.F.R. § 3.1000(d)(5).

In the present action, the Veteran's file contains no 
evidence he filed, or had pending, any appeal or claim for 
any VA benefit at the time of his death, much less any claim 
of clear and unmistakable error associated with the November 
2004 RO rating action.  Without the Veteran having a claim 
pending at the time of death, the surviving spouse has no 
claim upon which to derive the present application for 
accrued benefits, on any theory.  See Jones, 136 F.3d at 
1299-1300.  Accordingly, there is no legal basis to the 
appellant's claim.  As the law, and the not the evidence, is 
dispositive in this case, the entitlement to accrued 
benefits, based on clear and unmistakable error in the 
November 2004 rating action, is denied due to absence of 
legal merit. 


ORDER

Entitlement to accrued benefits, based on clear and 
unmistakable error in the assignment of an August 18, 2003 
effective date in the Veteran's November 2004 rating action, 
is denied.  


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


